

 
Execution Version

Novation Agreement and Consent


This Novation Agreement and Consent, dated as of September 24, 2013 (the
“Agreement”), is by and among EMC Capital Management, Inc. (“EMC Inc.”), EMC
Capital Advisors, LLC (“EMC LLC”), Morgan Stanley Smith Barney Spectrum Select
L.P. (formerly known as Dean Witter Spectrum Select L.P.) (the “Partnership”)
and Ceres Managed Futures LLC (formerly Demeter Management Corporation) (the
“General Partner”).


WHEREAS, Partnership, the General Partner, and EMC Inc. entered into that
certain Amended and Restated Management Agreement dated as of the 1st day of
June, 1998, as amended by the Amendment No. 1 thereto as of the 1st day of
November, 2006 and by the Amendment No. 2 thereto as of the 1st day of July,
2011 (the “Management Agreement”); and
 
WHEREAS, EMC Inc. wishes to be released and discharged from the Management
Agreement and EMC LLC wishes to perform all of EMC Inc.’s obligations under the
Management Agreement and be bound by the terms of the Management Agreement in
EMC Inc.’s place;


NOW, THEREFORE, the parties hereto agree as follows:


1.           The Partnership and General Partner hereby release and discharge
EMC Inc. from the Management Agreement as of October 1, 2013 (the “Effective
Date”).


2.           EMC LLC undertakes to perform all obligations under the Management
Agreement and be bound by the terms of the Management Agreement in every way as
if it were a party to the Management Agreement in the place of EMC Inc.


3.           The Partnership and General Partner release and discharge EMC Inc.
from all claims and demands arising from or after the Effective Date in respect
of the Management Agreement and accept the liability of EMC LLC under the
Management Agreement, and agree to be bound by the terms of the Management
Agreement in every way as if EMC LLC were named in the Management Agreement in
the place of EMC Inc.


4.           This Agreement shall be governed and construed in accordance with
the laws of New York.
 
5.           This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, but all of which when taken together shall be
deemed to be one and the same instrument.




[Signatures to follow on next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date.


EMC CAPITAL MANAGEMENT, INC.


By:   /s/John Krautsack                                                      
Name:  John Krautsack
Title:    President


EMC CAPITAL ADVISORS, LLC


By:   /s/John Krautsack                                                      
Name:   John Krautsack
Title:     President


OTHER PARTIES:




MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.
by Ceres Managed Futures LLC
General Partner
 
By   /s/ Alper Daglioglu
       Alper Daglioglu
       President
 
 
CERES MANAGED FUTURES LLC
 
By   /s/ Alper Daglioglu 
       Alper Daglioglu
       President




